Citation Nr: 1115488	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  01-100 33	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and O.K.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge.  The appellant is his widow.  

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before the undersigned at a September 2002 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder.

In July 2003, the Board remanded the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death for further development.

In August 2005, the Board denied the petition to reopen the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veteran's Claims (Court).

In June 2006, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a May 2006 Joint Motion filed by counsel for the Veteran and VA.

In October 2006, the Board granted the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death and remanded the underlying claim for further development.

In October 2008, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant again appealed the Board's denial to the Court.

In a November 2010 decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 1994.  His death certificate listed the immediate cause of his death as cardiac arrhythmia, due to or as a consequence of chronic lung disease, including asbestosis.  There were no other conditions listed as contributing to the Veteran's death.  

At the time of his death, the Veteran was service-connected for malaria.  An April 1971 VA hospital summary reveals that the Veteran reported that he had begun to experience lung problems (e.g. shortness of breath, a non-productive cough, and dyspnea on exertion) in December 1970.  He was diagnosed as having sarcoidosis.  The appellant contends that the Veteran's sarcoidosis caused or contributed to his fatal cardiac and lung disabilities and that the sarcoidosis was related to in-service herbicide exposure.  In the alternative, she argues that the fatal asbestosis was related to asbestos exposure in service.

During the September 2002 hearing, a fellow serviceman of the Veteran testified that asbestos was prevalent in a lot of products that were commonly used in the years during the Veteran's active duty service.  Furthermore, as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).

In addition to potential in-service asbestos exposure, the evidence reflects that the Veteran worked as a ship builder for many years after service and that he had a history of smoking until the 1970s.

In October 2000, Neil E. Wimberley, M.D. opined that the Veteran had severe pulmonary fibrosis secondary to pulmonary sarcoidosis.  This resulted in pulmonary hypertension with cor pulmonale and arrhythmias which resulted in his premature death.

In its October 2006 remand, the Board instructed the agency of original jurisdiction (AOJ) to refer the Veteran's claims file to a qualified VA physician to provide an opinion as to the etiology of the Veteran's cause of death.  The opinion provider was instructed to opine as to whether in-service asbestos exposure was related to the Veteran's cause of death and was asked to specifically comment on the role of any post-service asbestos exposure.

In December 2007, a VA physician reviewed the Veteran's claims file and opined that his death was not caused by or related to asbestos exposure or asbestosis.  She reasoned that death certificates were frequently inaccurate indicators of cause of death because a patient's history is generally not available to the physician present at the time of death, the physician may obtain an inaccurate medical history from family members, there is family pressure on the physician and the physician may act out of kindness, and there is a lack of prosecutorial threat for fraudulent death certificates.

While the cause of death stated on the Veteran's death certificate was cardiac arrhythmia, such a conclusion was pure conjecture because the Veteran experienced cardiac arrest at home.  It was impossible to determine whether the initiating death event was respiratory or cardiac.  

Furthermore, the opinion provider reasoned that the secondary diagnosis of asbestosis shown on the death certificate was not based in fact.  The Veteran had known longstanding sarcoidosis for over 20 years and was cared for by a pulmonary specialist.  He had never been diagnosed as having asbestosis in his lifetime and no such diagnosis was noted on the autopsy report.

In its November 2010 memorandum decision, the Court indicated that the December 2007 opinion was inadequate and not in compliance with the Board's October 2006 remand instructions because the opinion provider did not discuss the potential asbestos exposure in service and after service and the role that such exposure may have played in the Veteran's death.  Furthermore, her opinion that the diagnosis of asbestosis on the Veteran's death certificate was not based in fact was based primarily on personal opinions concerning the frequent inaccuracy of death certificates and she did not provide an adequate, medically based rationale.

Thus, a remand is required to again refer the case to a qualified physician for an opinion as to the etiology of the Veteran's fatal heart and lung disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a condition not yet service connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a Veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the VCAA notice letters received by the appellant did not contain all of the information required by the decision in Hupp and adequate notice must be provided prior to the Board's further consideration of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VCAA notice letter that tells her what conditions were service connected at the time of the Veteran's death, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service connected condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected. 

2.  The Veteran's claims folder, including this remand, should be referred to a VA physician with appropriate expertise, other than the physician who provided the December 2007 opinion, to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to whether the Veteran's fatal heart and lung disabilities had their onset in service or in the year immediately following service, were related to in-service asbestos or herbicide exposure, or were otherwise related to a disease or injury in service. 

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sarcoidosis contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).  If so, he or she should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sarcoidosis had its onset in service or in the year immediately following service, was related to in-service asbestos or herbicide exposure, or was otherwise related to a disease or injury in service.

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on the significance, if any, of the potential asbestos exposure both in service and while working as a ship builder after service, the Veteran's smoking history, and Dr. Wimberley's October 2000 opinion.

The opinion provider should acknowledge that the claims folder was reviewed and must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for heart or lung problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she should provide a reason for doing so.

Any additional recommended review and opinions by a physician with appropriate expertise should be undertaken.

3.  The AOJ should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


